Citation Nr: 0025965	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 11, 1970, to 
September 1, 1970.

The current appeal arose from a November 1995 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied approval of pension 
benefits.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The service department has certified that the appellant did 
not have active military service of 90 days or more during a 
period of war or discharge or release from service during a 
period of war for service-connected disability.


CONCLUSION OF LAW

The criteria of "veteran" for purposes of the appellant's 
entitlement to VA nonservice connected disability pension 
benefits have not been met as a matter of law.  38 U.S.C.A. 
§§ 101(2), 106, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(d), 3.6, 3.8, 3.203 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

As a threshold matter, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a person claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge for 
the veteran upon whose service the entitlement relies.  See 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).


The provisions of 38 C.F.R. § 3.203 govern the evidentiary 
requirements for establishing service for VA benefits 
purposes.  Duro v. Derwinski, 2 Vet. App. 530, 531-32 (1993).

The evidence required to establish entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits is set forth in 38 C.F.R. § 3.203 (1999).

Under authority of 38 U.S.C.A. § 106, the provisions of 38 
C.F.R. § 3.6 (1999) set forth what constitutes a duty period 
for veteran status, in pertinent part:

(a) Active military, naval, and air 
service.  This includes active duty, any 
period of active duty for training during 
which the individual concerned was 
disabled or died from a disease or injury 
incurred or aggravated in line of duty, 
and any period of inactive duty training 
during which the individual concerned was 
disabled or died from an injury incurred 
or aggravated in line of duty.

(b) Active duty.  This means: (1) Full-
time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C. § 
101(24); see also 38 C.F.R. § 3.6(a) 
(1999) (implementing regulation).

The regulations provide that when the claimant submits no 
evidence of service or the evidence does not conform to the 
requirements of C.F.R. § 3.203(a), the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).


In this regard, VA shall request verification of service from 
the service department.  VA is bound by the findings and 
specifically the official records of the service department 
with regard to establishing service in the United States 
Armed Forces.  See, e.g., Sheets v. Derwinski, 2 Vet. App. 
510 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Since the term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

For non-service-connected disability pension, the law 
provides that a pension be paid to a "veteran of a period of 
war . . . who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct. . . ."  38 U.S.C. § 1521.

"Service department records are binding on VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro, 
2 Vet. App. at 532; see also 38 C.F.R. § 3.203.

As noted above, in general, for purposes of nonservice-
connected pension benefits, the United States Congress has 
imposed certain restrictions.

Under 38 U.S.C.A § 107(a) (West 1991 & Supp. 2000), what 
constitutes appropriate service as a qualification for 
nonservice-connected pension benefits is set forth, and the 
Constitutionality of these restrictions has been upheld.  See 
Quiban v. Veterans Administration, 928 F.2d. 1154, 1158 (D.C. 
Cir. 1991).





Factual Background and Analysis

A VA Form 70-3101, Request for Information, shows that The 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, certified the appellant had active service from 
June 11, 1970, to September 1, 1970, and that his discharge 
was upgraded by the Army Discharge Review Board on September 
23, 1980 to an honorable discharge.  The discharge prior to 
the upgrade was other than honorable.

All pertinent record sources reflected that no other periods 
of service could be certified.

The appellant initially argued that he should be given 
pension benefits because he had not been convicted of any war 
crime and his discharge had been changed to honorable.

The appellant now argues that he served during a time of war 
and had almost 90 days of service, where he offered his life 
in defense of his country.  He feels he should not be denied 
pension benefits because he did not meet the 90-day 
requirement.

Additionally, the appellant has written letters stating that 
he has cancer and he has no idea of how long he will live and 
that VA should take this into consideration in granting him 
pension benefits.

The Board is very sympathetic to the appellant's predicament, 
and understands this must be a difficult time for him and his 
family.  However, notwithstanding these arguments, in view of 
the veteran's service, as certified by the service 
department, and the applicable law, the Board must conclude 
that the appellant does not meet the eligibility criteria for 
an award of pension benefits.


And although the appellant has a permanent and total 
disability, this is not relevant to the issue at hand, which 
prohibits pension benefits to a veteran who served less than 
90 days during a period of war.  

In light of the previously noted legal and factual bases upon 
which this pension case is predicated, the Board must 
conclude that the appellant's claim lacks legal merit.

It is noteworthy that service department findings as to facts 
of service in the U.S. Armed Forces are binding upon VA for 
purposes of entitlement to VA benefits.  See Duro and 
Dacoron, both supra.  In this case, all due process has been 
fulfilled to undertake such assurances.

On the basis of all the evidence of record, there is no 
demonstration of qualifying active duty service for the 
purpose of the benefit sought on appeal.  The evidence of 
record establishes the appellant's service, which does not 
meet the 90-day requirement.  

Legal authorities have reviewed and certified that there is 
no evidence of his having appropriate status, and there does 
not appear to be any additional evidence which would, in the 
Board's view, warrant VA requesting the service department to 
again verify military service.  See Sarmiento v. Brown, 7 
Vet. App. 80 (1994).

The Board concludes that inasmuch as the service department's 
verification of service is binding on VA, the appellant is 
not a "veteran" for VA pension purposes as a matter of law.

The Board has carefully reviewed the entire record in this 
case.  However, in this respect, the Court has held that in a 
case such as this, where the law is dispositive, the 
provisions of 38 U.S.C.A. § 5107 are not for consideration, 
the claim should be denied based upon the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claimant does not meet the basic eligibility requirements 
as a "veteran" for the purpose of entitlement to VA 
nonservice-connected pension; the benefit sought on appeal is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


